[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant United Stone America, Inc. has moved for summary judgment with respect to the First and Second counts of its counterclaim which allege wrongful termination and breach of contract against the Town of Manchester. United Stone asserts that the Town failed to obtain an architect's certification prior to the termination of the contract and it failed to give the defendant seven days notice of the termination as required under the parties' contract, and accordingly, United Stone is entitled to judgment as a matter of law. The Town claims that it did obtain the architect certification prior to the termination of the contract and that it gave the defendant more than seven days notice of the termination.
"Summary judgment shall be rendered forthwith if the pleadings, affidavits and any other proof submitted show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law." Home Ins. Co. v. Aetna Life  Casualty Co.235 Conn. 185, 202 (1995).
There exists a material issue of fact as to whether the Town complied with the terms of its contract with United Stone. Specifically, an issue exists as to whether the Town obtained the architect certification prior to the termination and whether appropriate notice was given to United Stone. These are issues to be resolved by the trier of fact. The motion for summary judgment is denied.
Thomas A. Bishop, J. CT Page 8740